ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ARTHUR N. MARTIN, JR., of NEWARK, who was admitted to the bar of this State in 1973, be suspended from the practice of law for violations of RPC 1.3, RPC 1.15, RPC 8.4(a), RPC 8.1(b), and RPC 1.4(a), and said ARTHUR N. MARTIN, JR., having been Ordered to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and ARTHUR N. MARTIN, JR., is hereby suspended from the practice of law for a period of three months and until the further Order of the Court, said suspension to run consecutively to the suspension imposed on respondent by the Court on April 9, 1990; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension and that he shall continue to comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.